Opinion by
Linn, J.,
The railroad company appeals from orders of reparation dated November 18, 1919, and December 9, 1919, made by the commission on petition of the Oak Extract Company; that company has intervened here and has moved to quash under the provision in section 17, article VI of the Public Service Company Law (July 26, 1913, P. L. 1374, asi amended June 3, 1915, P. L. 779), that “......there shall be no appeal from any order for reparation made by the commission, but the suit may be brought as hereinbefore provided.”
Appellant complains that the basis of reparation was, a rate order of the commission made during federal control when, it is contended, the commission lacked authority to make the order, though the proceedings show that the order resulted from an agreement of the parties as to what the rate should be.
Section 5, article V, of the statute, provides that on failure to comply with an order for reparation “...... the person named therein, to whom such payment' is directed to be made, may sue therefor in any court of common pleas of this Commonwealth; and said order made by the commission shall be prima facie evidence of the facts therein stated, and that the amount awarded is justly due the plaintiff in such suit......” See New York and Pennsylvania Co. v. New York Central R. R. Co., 267 Pa. 64.
As the statute prohibits an appeal from an order for reparation and provides for its enforcement by suit in the common pleas, and as we cannot anticipate questions that may arise in such suit, if brought, we must refrain from discussing the merits now.
The appeal is quashed, costs to be paid by appellant.